Dat, Oh. J.
— It is not true that the indictment states a mere legal conclusion, and does not charge the facts. The indictment in substance alleges that the defendant falsely, feloniously and with intent to defraud, made a negotiable promissory note for $600, to which as maker the name of Wm. Larrabee was attached. A copy of the note thus made is set out in full. We do not see how the material facts could have been more fully stated. That the indictment is a good one, see 2 Bishop on Criminal Procedure, § 401; 2 Arch-bold’s Criminal Practice and Pleading, 799.
The court erred in sustaining the demurrer.
Beversed. ,